Title: To George Washington from Alexander Spotswood, 26 October 1779
From: Spotswood, Alexander
To: Washington, George


        
          Dr Sr
          Fredericksburg [Va.] Octr 26—1779
        
        Your excellencys favr I have now before me, in answer thereto, desire you will Send down the Sorrel, & as soon as I can will send one on of a Stouter built—at Colo. Meads request in Winter 1778—Colo. Washington (by Letter) made me an offer of his horse, but as he did not himself think him perfectly sound, I declined the purchase—on my return last Spring to Virginia, the horse was in Fredericksburg, I liked his Appearance, & got him for Myself—had he never been lame, your excellency woud undoubtedly had the preferance.
        
        I will now describe the horse & shoud you wish to have him, send down a careful hand to lead him up—as he is two Valluable to trust in the hands, of any person—he is a beautifull Bay—15—hands two inches high, Stout made, trots & Cantors finely—handsome, & of great Strength & activity—he has been sound for near Twelve months pass—& this Winter I intended to have let him ruffed it, which woud have braced him up, & made him compleetly Sound—I coud also dispose of the mare to great Advantage—but as she is exceeding high bred immagine you woud rather Keep her—the very polite & Affectionate treatment, I have always recd from yr Excellency, with the great freindship I have for you—will always make me happy to render yr Excellency every piece of Service which may lay in my power. I am with great respect & regard yr Exclly Mt Obt St.
        
          Alexr Spotswood
        
      